Citation Nr: 1544269	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  00-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability claimed to be due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1943 to November 1945.  He is the recipient of a Purple Heart.

This matter returns to the Board of Veterans' Appeals (Board) by the way of a July 2013 Memorandum Decision and Order by the United States Court of Appeals for Veterans Claims (Court), which vacated a September 2011 Board decision denying entitlement to compensation under 38 U.S.C. § 1151, and remanded the matter for action complying with Memorandum Decision. 

As a matter of background, the matter was initially before the Board on appeal from a December 1999 decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO), which denied the Veteran's claim. The Veteran disagreed with this determination, and perfected an appeal as to that issue.

In August 2001, the Board requested an opinion from an independent medical expert in internal medicine who is not an employee of the VA.  In November 2001, the Board received the opinion.  In April 2002, the Board denied the Veteran's claim.  The Veteran appealed to the Court and in a July 2006 Order, the Court set aside the Board's decision and remanded the matter for further development.  The Secretary of VA appealed the Court's Order to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In December 2007, the Federal Circuit granted the Secretary's motion to vacate the Court's order and remand for further proceedings.  In an October 2008 memorandum decision, the Court again set aside the Board's decision and remanded the matter for further development.  The Court specifically instructed the Board to provide the Veteran with notification pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).

In July 2009, the Board remanded the Veteran's claim.  After completion of those remand directives, in October 2010, the Board issued a decision denying the Veteran's § 1151 compensation claim.  The Veteran has since filed a motion to vacate the denial of this claim.  The Board granted the motion to vacate and issued a September 2011 decision that again denied the Veteran's claim.  The Veteran appealed the denial of this claim to the Court giving rise to the current appeal.  In the November 2013 Memorandum Decision, the Court vacated the September 2011 Board decision and remanded the matter back to the Board in order to obtain another medical opinion.  

In June 2014, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in August 2014.  Upon review of the August 2014 report, the Board sought clarification from the VHA medical expert in March 2015.  The record now contains a May 2015 addendum medical statement from the VHA medical expert.  

In a letter dated in June 2015, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and addendum statement, and the return of the case to the Board for further appellate proceedings.  The Veteran has not submitted any additional agreement or evidence for initial consideration.  See 38 C.F.R. § 20.1304 (2015).  The case is now ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the medical and other evidence of record is against the conclusion that the Veteran has any additional disability caused by the negligent or careless VA administration of prescription medication.


CONCLUSION OF LAW

The criteria required for VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for the claimed disabilities due to administration of prescription medication are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's service-connection claim in July 2009 for additional development and readjudication.  The Board finds that substantial compliance with its prior remand instructions has been achieved, and that Board adjudication on the merits of this issue is now appropriate. 

The Board specifically instructed the RO to contact the Veteran to inquire as to the disabilities for which he is seeking benefits under 38 U.S.C. § 1151, ask the Veteran to submit or identify post-January 2007 medical evidence regarding all such claimed disabilities, undertake any additional development it deems necessary to obtain current medical evidence regarding any such claimed disabilities, obtain all treatment records from the VA medical center in Long Beach, California, provide the Veteran an examination, and readjudicate the claim.  

Pursuant to the RO's November 2009 letter, the Veteran submitted a list of claimed disabilities in December 2009.  The November 2009 letter also specifically requested that the Veteran submit or identify any post January 2007 medical evidence.  VA treatment records from Long Beach, California dated up to November 2009 have been associated with the claims folder, and the Veteran was provided a VA examination in April 2010.  In July 2010, the RO readjudicated the claim based on the additional evidence received.  Furthermore, a corrective VCAA notification was sent to the Veteran in July 2006. 

Additionally, in June 2014, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the Veteran's claim.  In August 2014, the Board received the requested VHA opinion, and upon request for clarification, the record also contains a May 2015 addendum medical statement from the VHA medical expert.  

Thus, there is compliance with the Court and Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist

In correspondence dated in July 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  The July 2006 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a July 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) [noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case].

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured. 

Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in April 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate physical examination.  
Additionally, the Board obtained a VHA advisory opinion in August 2014 and a May 2015 addendum medical statement, in which the VHA medical expert considered all the previous medical statements as well as discussed relevant medical literature.  The VHA medical opinion report with addendum demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Parenthetically, the Board notes that the April 2010 VA examiner's medical opinion relied upon by the Board in its now-vacated 2011 decision will not be addressed as it has been deemed inadequate by Court in the aforementioned Memorandum Decision.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and non prejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined an opportunity to testify at a personal hearing before a Veterans Law Judge.

Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran, who is a physician, contends that he suffered permanent disability following VA prescription of channel blocker medication, in particular the drug Felodipine, which was prescribed to him by the VA for treatment of hypertension. 

Specifically, the Veteran claims that he suffered permanent residuals in the form of joint pain and stiffness, limited ambulation and instability, loss of dexterity, delayed or absent recall, recurrent ulcers, and internal bleeding as a result of the administration of this drug.  He asserts that the drug either aggravated or caused his arthritis symptoms and aggravated his pre-existing gastrointestinal problems. Additionally, in December 2009, the Veteran listed the following conditions which have resulted from his use of Felodipine: multiple system failure, anemia, renal insufficiency, nocturia, bilateral varicose veins, claudicating, intracranial hemorrhage and residuals, cerebral ischemia, edema of the lower bilateral extremities, peripheral nerve disease, loss of balance, loss of dexterity, gall bladder and stones, diabetes mellitus, chronic fatigue, neuralgia of the right shoulder and right hip, cancer of the larynx, alopecia on his legs and arm pits, aortic aneurysm, muscular atrophy, bilateral cataracts, and degenerative cervical spine.  The Veteran has submitted evidence, including medical treatises, a medical opinion from Dr. C.B., and his own medical opinion in support of his claim.

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.

The informed consent process must be appropriately documented in the health record.  38 C.F.R. § 17.32(c), (d).

In this case, the Veteran sustained a bullet wound to his left leg during service in World War II.  He has suffered from varicose veins in both legs since the 1940s. Service connection is in effect for residuals of a gunshot wound of the right leg and for bilateral varicose veins.

In August 1992, the Veteran was seen secondary to blood in his stool.  He was noted to have hypertension and coronary artery disease, and a history of peptic ulcer disease status post two prior bleeds.  He also reported on and off dizziness for the prior six months.  He noted he had a work up done at a private hospital and he had a questionable cerebral infract.  An August 1992 colonoscopy found moderate diverticulosis colon, and polyps.  He underwent an upper endoscopy in September 1992, which revealed a completely healed large duodenal ulcer, healed gastric ulcers, tortuous esophagus, and a history of helicobacter positive gastritis, suspected related to the recurrent peptic ulcer disease.  A January 1993 upper endoscopy revealed no active ulcerations and no evidence of gastritis, but biopsies of the antrum were sent to pathology.  Pathology determined the Veteran had "marked gastritis" and H. pylori.
      
Also in January 1993, the Veteran complained of right upper lip and right leg numbness for the prior 18 months.  He indicated that he had also had a period of double vision, and he reported having to pull over when driving.  He reported a "passing-out attack" while working in a hospital.  He had a normal EEG, and the clinical impression was of a transient ischemic attack.  A February 1993 MRI of the brain revealed small punctate high intensity focus to the left side of the pons that represented an artifact or remotely an infarct, deep white matter ischemic changes, and changes of mild cerebral atrophy, consistent with age.
      
A November 1993 record noted that the Veteran had a history of peptic ulcer disease and was positive for H. pylori, which was "resistant to treatment."
      
In June 1994, the Veteran had a work up to rule out ischemia, and he was found to have excellent exercise capacity for his age and no evidence of ischemia.  He was asymptomatic cardiovascular-wise.

In December 1994, the Veteran was prescribed Felodipine, to take the place of Nifedipine, to control his blood pressure.  Other treatment records show that the Veteran was placed on a 5 mg dose daily.  In June 1995, he experienced light-headedness and his systolic dropped to 108, so he discontinued Felodipine.  

In October 1995, the Veteran started to complain of pain and swelling in his right ankle and both shoulders.  A record indicated that the Veteran's blood pressure was "ok" off of medication for 11 days, and told the Veteran to continue monitoring and to restart his medication if his blood pressure was greater than 160 systolic or 90 diastolic.  

By August 1996, the Veteran was complaining of pain in every joint in his body.  His hands appeared slightly swollen.  His complaints were thought to represent signs of inflammatory polyarthritis in September 1996 and he was prescribed Salsalate.  The Veteran expressed his belief that the joint pain was due to Felodipine because his joints felt better after he stopped taking Felodipine.

By February 1997, it was noted that the Felodipine controlled the Veteran's blood pressure but was discontinued due to edema, and body aches in all joints.  Once discontinuing Felodipine, the Veteran reported "90 percent of joint pain stopped."  He continued to have left ankle swelling, which he treated with a TED hose.

In June 1997, the Veteran reported musculoskeletal weakness and cramps began two years prior, after beginning Felodipine for hypertension.  He took Felodipine for 18 months, and stopped when his symptoms "got really bad."  Since discontinuing Felodipine, his symptoms slowly resolved.  He reported he had pain in every joint and could not walk upstairs due to pain.  He continued to complain of upper extremity symptoms.  The impression was inflammatory arthritis, resolving.

In a February 1999 statement to the VA, the Veteran noted that he was 80 percent back to normal after he discontinued Felodipine.

In April 1999, the Veteran had an MRI of the brain without contrast.  He was noted to have an area of abnormal increased signal in the left medial temporal lobe, which "may represent an inflammatory/infectious process, given the previous history of coccidioidomycosis in the cervical spine." 

In November 1999, the Veteran was hospitalized for two days secondary to a gastrointestinal bleed.  The bleed was noted to be secondary to a duodenal ulcer.  He was noted to have been treated for h. pylori in the past but that the physicians were unable to eradicate the organism.

A June 2000 MRA of the neck revealed old subdural hygroma overlying the left, frontal and frontoparietal convexity, without evidence of recent hemorrhage or increase in size from previous examination, periventricular white matter changes and minimal pontine changes, consistent with small vessel ischemic disease, and old right cerebellar infarct, without significant change.  In January 2001, the Veteran reported that his chronic dizziness was almost gone.  In November 2001, he reported ataxia started in 1994, and he was noted to have a history of transient ischemic attacks, subdural hematoma, and right cerebellar stroke.  A May 2002 MRI diagnosed degenerative changes of the cervical spine, and an MRI of the right shoulder diagnosed osteoarthritis.  A May 2002 neurology consultation found that the Veteran's balance problems were due to his diabetic peripheral neuropathy.

In July 2003, the Veteran was treated for an abdominal aortic aneurysm.  He noted a family history of abdominal aortic aneurysm, and reported his brother was hospitalized at the same time to treat an abdominal aneurysm.  In May 2006, he was diagnosed with squamous cell carcinoma of the right vocal fold.

In April 2010, the Veteran was afforded a VA examination.  He reported developing a number of problems during the period he was being treated with Nifedipine and Felodipine for hypertension, which either resolved after he stopped the medications, or stopped progressing after he stopped the medications.  The examiner noted that the Veteran received a common dose of Felodipine, and that the development of low blood pressure would lead one to limit the dose or choose an alternative agent, but that the record did not indicate low blood pressure was a problem.  The VA examiner did not note that the Veteran initially stopped Felodipine in June 1995 due to a systolic reading of 108. 

The Veteran has presented contentions to the effect that he believes his joint pain and stiffness, limited ambulation and instability, loss of dexterity, delayed or absent recall, recurrent ulcers, and internal bleeding was caused by Felodipine.  He also asserts that Felodipine either aggravated or caused his arthritis symptoms and aggravated his pre-existing gastrointestinal problems.  Most recently, as noted above, the Veteran has contended that he suffers from multiple system failure, anemia, renal insufficiency, nocturia, bilateral varicose veins, claudicating, intracranial hemorrhage and residuals, cerebral ischemia, edema of the lower bilateral extremities, peripheral nerve disease, loss of balance, loss of dexterity, gall bladder and stones, diabetes mellitus, chronic fatigue, neuralgia of the right shoulder and right hip, cancer of the larynx, alopecia on his legs and arm pits, aortic aneurysm, muscular atrophy, bilateral cataracts, and degenerative cervical spine due to his use of the medication.  Additionally, in written argument received in December 2001, he presented another theory of entitlement, namely that his VA physicians negligently prescribed Felodipine despite the Veteran's concurrent ingestion of acetaminophen and grapefruit juice, and that such interaction caused his claimed disabilities.

The evidence includes several medical opinions that address the Veteran's contentions.  Weighing against the Veteran's claim are the medical opinions from a November 2001 Independent Medical Expert (IME) report and an August 2014 Veterans Health Administration (VHA) medical opinion report with a May 2015 addendum medical statement.  

In a November 2001 Independent Medical Expert (IME) opinion report, after summarizing the Veteran's medical history, the IME concluded as follows:

After review of his medical records and literature pertaining to the adverse events from Felodipine use, I feel that it is unlikely that the patient's claimed disabilities are related to his Felodipine use.  His recurrent ulcers and internal bleeding are most likely related to his H. pylori-like infection and its resistance to treatment.  His limited ambulation and instability with loss of dexterity and delayed or absent recall is most likely due to his lacunar infarcts and long-standing hypertension.  His joint pain and stiffening, which has resolved, was most likely due to a transient inflammatory polyarthritis.  Any residual arthritic pain, particularly that relating to his shoulder, knee, and ankles, is most likely degenerative joint disease.

Contrary to the Veteran's assertion that the IME was actually a student, rather than an expert [see the Veteran's August 11, 2010 letter to VA], the Board notes that the opinion was in fact rendered by the Director of the Division of General Internal Medicine at a state university medical center.  

The record now contains an August 2014 VHA medical opinion report, in which the VHA medical expert noted a review of the evidence of record, including the statements and medical articles submitted by the Veteran, and concluded that the Veteran does not have any permanent residual disabilities as a result of his VA treatment with Felodipine.  The VHA medical expert noted that the Veteran was a retired physician with multiple medical problems and advancing age.  The record revealed that prior to starting Felodipine in November 1994, the Veteran had a history of hypertension, renal insufficiency, peptic ulcer disease, lower extremity edema and varicose veins, tobacco abuse, and complaints of right hip and leg numbness.  He also had a history of transient ischemic attack in 1993 and remote history of a right ankle fracture.  The Veteran began taking Felodipine 5mg daily in November 1994 and his treatment was completely discontinued in June 1996 because of lower extremity swelling.  The record demonstrated that the Veteran had fair control of his blood pressure while taking Felodipine, except for one incident of lightheadedness and blood pressure reading of 108 systolic, and his treatment with Felodipine was discontinued briefly.  Medical records dated from 1995 to 1997 reflected that the Veteran had complaints of multiple joint swelling and pain, and he received treatment for seronegative inflammatory polyarthritis, and his symptoms slowly resolved since the discontinuation of Felodipine.  Subsequent medical records showed the Veteran sought treatment for gastrointestinal problems, neurologic impairment, multiple joint problems, and cancer.  

Based on a review of the record, the VHA medical expert concluded that the Veteran's recurrent gastrointestinal problems were likely related to history of peptic ulcer disease and use of anticoagulants; his gait instability was likely related to history of transient ischemic attacks and peripheral polyneuropathy; his strokes were likely related to his longstanding and poorly controlled hypertension; and his leg pain, weakness, and edema are likely multifactorial and related to his history of gunshot wound, renal insufficiency and strokes.  The VHA medical expert noted that while Felodipine does cause lower extremity swelling, it is reversible, which is documented in the Veteran's medical records.  Rather, the Veteran's persistent lower extremity swelling and pain was likely associated with his history of hypertension, diabetes mellitus, renal insufficiency, and tobacco abuse.  The Veteran's other joint pain and stiffness are likely degenerative in nature as shown by negative serology, symptomatology, MRI, and partly due to prior trauma. Further, the VHA medical expert noted that she could find no correlation between the use of Felodipine and gallbladder disease and stones, aortic aneurysms, cataracts, alopecia or laryngeal cancer in the medical literature.  

In a May 2015 addendum medical statement, the VHA medical expert clarified that it is not at least as likely as not that the Veteran has any current claimed additional disability caused or aggravated by his taking Felodipine, to include with grapefruit juice, and/or by his taking Felodipine, acetaminophen, and salsalate at the same time. 

In support of his claim, the Veteran has submitted a February 2006 private medical statement from Dr. C.B., and he has also submitted articles, internet articles, and medical studies about Felodipine, as well as his own medical statements in support of his claim. 

In the February 2006 private medical statement, Dr. C.B. stated that after a review of the record, "this patient's hypotension episodes in 1993, due to Felodipine, likely caused him to suffer significant brain ischemia resulting in additional neurologic loss which has contributed significantly to his current CNS [central nervous system] abnormalities."  Dr. C.B. explained that the use of Felodipine caused the Veteran to develop hypotension in 1993, and that the drop in the Veteran's systolic pressure due to the medication likely prevented the brain from receiving adequate profusion pressures resulting in cerebral ischemic changes.  Dr. C.B. concluded that: 

[i]t is not clear, because detailed neurologic exams were not contained in the record, that this patient's post hypotension neurologic signs and symptoms in 1993 cleared prior to his second major CNS event in 1999[;] therefore[,] without additional[] evidence it is likely that his current neurologic abnormalities are due in significant part [] to his 1993 hypotension events because his carotid vascular studies were essentially normal.

See Dr. C.B.'s February 13, 2006 medical opinion.  

The Board notes that the Veteran himself is a medical doctor, who is competent to render an opinion upon matters requiring medical expertise such as the etiology of a particular disability.  In this capacity, in support of his claim, the Veteran has presented the opinion that his VA physicians prescribed Felodipine in a negligent manner resulting in subsequent disability.  He has indicated, in essence, that VA health care providers ignored contraindications, such as his age (over 65) and the fact that he drank grapefruit juice.  The Veteran's representative asserts that because the Veteran is a physician, his own opinion as to the source of his claimed disabilities places the evidence as to this issue in equipoise and that the claim accordingly must be granted.

Finally, the Veteran has submitted various internet articles and medical studies about Felodipine.  The articles note that dose selection for elderly patients should be the low end of the dose range, and that the interaction between Felodipine and grapefruit resulted in significantly increased bioavailability.  The Veteran reported he took his Felodipine with grapefruit juice.  An overdose of Felodipine would include symptoms of excessive peripheral vasodilation with marked hypotension, which may be accompanied by bradycardia.  Side effects noted dizziness, fatigue, edema and skin rash.
      
One medical article noted that of the new drugs released between 1975 and 1999, 10.2 percent acquired a new black box warning or were withdrawn from the market, and the projection was that at 25 years, 20 percent would be given a new black box warning or be withdrawn from the market.  Another medical article noted that premarketing trials do not detect all of the drugs adverse effects and that therefore postmarket labeling changes are inevitable and should be anticipated.  The conclusion of another article noted that serious adverse drug affects commonly emerge after Food and Drug Administration approval.  "The safety of new agent cannot be known with certainty until a drug has been on the market for many years."
	
The Veteran also provided what appears to be the medical record of someone who died following Felodipine therapy (on 10 mg daily).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

The Court has stated, in pertinent part, that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433   (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After having carefully evaluated all of the evidence, the Board places greater weight of probative value on the IME's and VHA medical expert's opinions than it does on Dr. C.B.'s and the Veteran's own opinions to the contrary.  The Board disagrees with the contention of the Veteran's representative that the mere fact that the Veteran is a physician places the opinions in equipoise.  As noted above, the Board may choose one medical opinion over another if it provides reasons for doing so.  See, e.g., Wensch, supra.

The Board places little weight on the probative value on Dr. C.B.'s medical opinion in support of the Veteran's claim.  Initially, the Board notes that Dr. C.B.'s medical statement incorrectly cites that the Veteran's hypotensive episodes occurring in 1993 were caused by taking Felodipine.  Indeed, the medical record clearly demonstrates that the Veteran did not start taking Felodipine until November 1994, more than a year after the Veteran experienced his first transient ischemic attacks, and after MRIs of the Veteran's brain showed a possible infarct.  See the Veteran's January 11, 1993 Doctor's Orders [diagnosing transient ischemic attacks, and current medications of procardia, ranitidine, Tylenol, milk of magnesia, Benadryl and Mylanta]; see also the Veteran's November 29, 1994 VA Problem List [noting start of Felodipine treatment, 5 mg per day]. 

It is Dr. C.B.'s theory that "these hypotensive episodes in 1993, due to Felodipine, likely caused him to suffer significant brain ischemia resulting in additional neurologic loss which has contributed significantly to his current CNS abnormalities."  Critically, Felodipine could not have caused the Veteran's 1993 ischemic attacks because the Veteran was not taking the medication at that time. Based on this crucial inaccuracy, Dr. C.B.'s  overall opinion linking current "CNS abnormalities" to the use of Felodipine in 1993 is afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  

Moreover, and greater to the point regarding probative value, the Board adds that Dr. C.B. used four degrees of separation to tenuously link the Veteran's current CNS abnormalities to the Veteran's use of Felodipine.  In this regard, Dr. C.B. he asserted that Felodipine (1) caused hypotensive episodes in 1993, which (2) caused significant brain ischemia, that (3) resulted in neurological loss, which (4) has contributed significantly to the his current CNS abnormalities.  However, Dr. C.B. did not identify what specific CNS abnormalities developed over this time period, nor did he address pertinent medical evidence of record linking the Veteran's neurological disabilities, such as peripheral neuropathy, to other causes.  See, e.g., the Veteran's January 24, 2002 VA neurology report [noting that the Veteran's elevated sugar is the most probable cause of the peripheral neuropathy].  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]

Unlike Dr. C.B., both the IME and VHA medical expert opined against a finding of causation between the Veteran's prescribed use of Felodipine and his claimed disabilities, upon extensive and accurate review of the Veteran's records, the pertinent medical literature.  The IME and VHA opinions are more consistent with the medical record than is Dr. C.B.'s opinion, and the Veteran's opinion, discussed below.  That is, the Veteran's currently claimed disabilities are fully explained by other causes, most if not all of which predated the prescription of his medications.  The medical evidence of record further appears to indicate, consistent with the IME and VHA examiner's conclusions, that symptoms associated with the use of Felodipine stopped when the medication was discontinued. The IME and VHA examiner's conclusions also appear to be supported by the medical treatise documentation submitted by the Veteran, which indicate that side effects such as swelling of the legs and feet could be expected.  The information supplied by the Veteran does not appear to support the proposition that permanent sequelae such as he claims are to be expected.

That stated, with respect to the Veteran's own opinion, although in no way impugning the Veteran's motives, the Board believes that self-interest may be a factor in his opinion.  As noted above, the Veteran as a medical doctor is competent to render an opinion upon matters requiring medical expertise such as the etiology of a particular disability.  Although the Court has held that the Board is not free to ignore the assertion of a claimant-physician as to any matter upon which he is competent to offer an opinion, "[t]his does not mean that the Board cannot consider the personal interest that the appellant-expert has in his own case . . . ."  Pond v. West, 12 Vet. App. 341, 345   (1999) [citing Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (noting that interest may affect the credibility, but not the competency, of testimony)].

The Veteran's self-interest in this case includes the receipt of monetary benefits if he is successful in pressing his claim.  In contrast, the November 2001 Independent Medical Expert, whose opinion the Board finds highly probative for the reasons discussed above, is not affiliated with the VA.  He was paid a single fee for his independent research into the matter, and his written opinion.  His fee was not contingent on any particular conclusion made or on the final outcome of the case.  Although Dr. C.B. is also an independent medical examiner who appears to confirm some of the Veteran's contentions, his medical conclusions are crucially based on an inaccurate factual review of the Veteran's medical history, as discussed above.  The Board adds that the VHA medical expert, while an employee of VA, also has no self-interest in this case.  

The Board recognizes that the medical treatise evidence submitted by the Veteran also listed rare side effects of the medications.  This list includes literally dozens of side effects, including joint pain.  Again, the IME and VHA examiners indicated that joint pain experienced by the Veteran resolved when his medication was discontinued.

Thus, the Board concludes that the preponderance of the evidence reflects that although the Veteran had a frustrating course with the medications Nifedipine and Felodipine, which ended in the selection of a different medication for the control of his blood pressure, no current residual disability resulted therefrom.  As explained above, the Veteran's and Dr. C.B.'s expert medical opinions to the contrary have been considered in this matter; however, the Board has chosen to place greater weight of probative value upon the opinions of the IME and VHA examiner for the reasons set forth above.

In the absence of a current disability resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  For reasons explained above, the Board concludes that no permanent disability has been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the IME's and VHA examiner's opinions, and accords the medical opinions of Dr. C.B. and the Veteran relatively little weight.

Without additional disability due to VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of current disabilities which are demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of disability due to VA medical treatment, the matter of (un)foreseeability need not be discussed.  See 38 U.S.C.A. § 1151.

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151.  His claim is accordingly denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability claimed to be due to VA medical treatment is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


